
	
		III
		109th CONGRESS
		2d Session
		S. RES. 613
		IN THE SENATE OF THE UNITED STATES
		
			November 14, 2006
			Mr. Santorum (for
			 himself and Mr. Pryor) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the life and work of William
		  Wilberforce and commemorating the 200th anniversary of the abolition of the
		  slave trade in Great Britain.
	
	
		Whereas William Wilberforce, born August 25, 1759, used
			 his position as a Member of Parliament in the House of Commons to stop the
			 slave trade in Great Britain, proclaiming, I [will] never rest until I
			 have effected [slavery’s] abolition.;
		Whereas William Wilberforce displayed remarkable
			 perserverance in answering the call of social justice and fought the slave
			 trade in Great Britain and slavery itself for 46 years, despite the national
			 and personal financial interests aligned against him, the public criticism and
			 slander he endured, and the stress and pain placed on his family;
		Whereas William Wilberforce rested his political career on
			 the ideals of stewardship, respect for the rights of others, advancing the
			 views of others, and promoting the happiness of others, and proclaimed,
			 Let every one . . . regulate his conduct by the golden rule . . . and
			 the path of duty will be clear before him.;
		Whereas William Wilberforce defended the rights of slaves
			 who had no voice in the legislature of Great Britain and committed himself to
			 sweeping social reform in his country;
		Whereas William Wilberforce joined with Sir Thomas Fowell
			 Buxton, Thomas Clarkson, Olaudah Equiano, Harriet Martineau, Hannah More, and
			 other great abolitionists in Great Britain;
		Whereas William Wilberforce inspired abolitionists in the
			 United States, including William Lloyd Garrison, John Greenleaf Whittier, Ralph
			 Waldo Emerson, Henry David Thoreau, and Harriet Beecher Stowe;
		Whereas William Wilberforce also influenced John Quincy
			 Adams, James Monroe, John Jay, Abraham Lincoln, and Benjamin Franklin, along
			 with many leaders in the African-American community, among them William Wells
			 Brown, Paul Cuffe, and Benjamin Hughes;
		Whereas Frederick Douglass said, it was the
			 faithful, persistent and enduring enthusiasm of . . . William Wilberforce . . .
			 and [his] noble co-workers, that finally thawed the British heart into sympathy
			 for the slave, and moved the strong arm of the government in mercy to put an
			 end to his bondage.; and
		Whereas March 25, 2007 marks the 200th anniversary of the
			 abolition of the slave trade in Great Britain: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the life
			 and work of William Wilberforce; and
			(2)commemorates the
			 200th anniversary of the abolition of the slave trade in Great Britain and its
			 impact on similar efforts in the United States.
			
